19-20650 - #32 File 01/28/20 Enter 01/28/20 11:32:49 Main Document Pg 1 of 5
19-20650 - #32 File 01/28/20 Enter 01/28/20 11:32:49 Main Document Pg 2 of 5
19-20650 - #32 File 01/28/20 Enter 01/28/20 11:32:49 Main Document Pg 3 of 5
19-20650 - #32 File 01/28/20 Enter 01/28/20 11:32:49 Main Document Pg 4 of 5
                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                LAKE CHARLES DIVISION

 In Re:                                            Case No. 19-20650

 Jessica Nicole McHugh                             Chapter 13

 Debtor.                                           Judge John W. Kolwe

                                  CERTIFICATE OF SERVICE

I certify that on January 28, 2020, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/Parties may access this filing through the
Court’s system:

          Wade N. Kelly, Debtor’s Counsel
          debtfree@cleanslate.com

          Keith A. Rodriguez, Chapter 13 Trustee
          ecf@keithrodriguez.com

          Office of the United States Trustee
          ustpregion05.sh.ecf@usdoj.gov

I further certify that on January 28, 2020, a copy of the foregoing Notice of Postpetition
Mortgage Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and
properly addressed to the following:

          Jessica Nicole McHugh, Debtor
          2225 Ellis Drive
          Westlake, LA 70669

 Dated: January 28, 2020                           /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com




  19-20650 - #32 File 01/28/20 Enter 01/28/20 11:32:49 Main Document Pg 5 of 5
